        Case 1:21-cv-00547-CL        Document 10-1       Filed 03/11/21     Page 1 of 1




Brian S. King, #4610
Brent J. Newton, #6950
Samuel M. Hall, #16066
BRIAN S. KING, P.C.
420 East South Temple, Suite 420
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com

Attorneys for Plaintiffs

                           THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION


 K.B., and R.C.,                                  ORDER EXTENDING DEADLINE FOR
                                                  PLAINTIFFS’ RESPONSE TO
                Plaintiffs,                       DEFENDANT’S MOTION TO DISMISS OR
                                                  TRANSFER
 vs.

 PROVIDENCE HEALTH PLAN,                          Case No. 4:20-cv-00123 – DN

               Defendant.


       Based on the parties’ stipulated motion and with good cause appearing, the deadline for

Plaintiffs to respond to the defendant’s Motion to Dismiss for Lack of Personal Jurisdiction and

Alternative Motion to Transfer Venue, and Supporting Memorandum (Docket No. 9) is extended

from March 11, 2021 to March 18, 2021.



       Dated this __ day of March, 2021.




                                             By the Court
